                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                (DANVILLE DIVISION)

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )      Case Number: 4:18CR00011-04
                                             )
DASHAUN LAMAR TRENT                          )

     DEFENDANT’S MOTION TO DISMISS FIRST SUPERSEDING INDICTMENT

       COMES NOW Your Defendant, Dashaun Lamar Trent, by counsel, and respectfully

moves this Court for entry of an ORDER dismissing the First Superseding Indictment now

pending against Your Defendant and states the following in support thereof:

       (1)     Your Defendant, Dashaun Lamar Trent, has been indicted, and on a number

of serious felony charges including racketeering, and various other related charges alleging

murder, attempted murder, and the use of firearm in relation to each of those crimes.

       (2)     On October 15, 2019, at approximately 3:50 p.m., after SIX (6) fulls days of

voir dire, the jury in this case was sworn and jeopardy, for constitutional purposes,

attached.

       (3)     At approximately 5:00 p.m. on October, 15, 2019, the undersigned counsel

learned of the possibility that a “Special Grand Jury” had been convened at the behest of

Michael Newman, Esq., Commonwealth’s Attorney for the City of Danville, VA, and cross-

sworn in this case as a special Assistant United States Attorney. It was further learned that

the United States, in contravention of this Court’s various discovery Orders, had not

provided the defendants with transcripts of the said “Special Grand Jury.”1



       1
               It was later determined that a multi-jurisdictional grand jury was empaneled and
not a “Special Grand Jury”.
      (4)    Within three hours of discovery this information, the undersigned counsel

filed Defendant’s Motion to Produce Special Grand Jury Transcripts.2

      (5)    On October 16, 2019, in open Court, outside the presence of the jury, the

following exchange took place between the Court and AUSA Heather Carlton, Esq.:




Ms. Carlton’s answer was clear and unequivocal - and the Court now knows it was false.

      (6)    Out of an abundance of caution, the Court queried further:




The Court’s follow up question was even more specific and was clearly asking Ms. Carlton

about anything related to the instant case or the companion case 4:18-CR-00012. Ms.



      2
             ECF 924.
Carlton, once again, without the slightest hesitation lied to the Court and then attempted

to bolster her credibility by assuring the Court that the United States wasn’t “trying to hide

these transcripts.”

       (7)    The Court, unaware that falsehoods are being presented by Ms. Carlton,

continues to be thorough and, to ensure that the defendants receive a fair trial, continues

asking the same question:




When asked by the Court whether “there [is any] other state grand jury testimony that

bears in any respect on the charges in this case.” She is emphatic: “Well no. The answer

is no.” When the Court, for the fourth or fifth time informs her that the area of concern for

the Court is the state grand jury - she states: “Right. Then the answer is no.”
       (8)    The Court, seemingly satisfied that the United States has been sufficiently

forthcoming in her answers, takes a slightly different tact by bringing Mr. Newman into the

discussion:




An astonishing and false answer since we now know that Mr. Newman himself conducted

the examination of two defendants in the instant case (Tenikqua Fuller and Laquonte

Adams) before the multi-jurisdictional grand jury.

       (9)    The Court then inquires about whether or not the multi-jurisdictional grand

jury proceeds are recorded:




       (10)   Yet again, the Court continues to inquire of the Unite States to ensure “that

these two transcripts that have been provided this morning are the only transcripts from the
state multi-jurisdictional grand jury that have not been produced in discovery that relate to

the allegations in this case. Is that right Ms. Carlton?”3 Her answer, again false, is “Yes.”4

Following a brief huddle up at counsel table amongst counsel for the United States, Ms.

Carlton continued her mendacity and, not in response to any new question by the Court,

offered the following falsehood:




       3
              October 16, 2019, transcript at page 10 - lines 9 through 16.
       4
              Id. at line 17.
The icing on the cake came when the Court expressed its belief that this particular issue

needed to be vetted and Ms. Carlton replies: “Of course.” In other words, thank you

Judge for being so thorough and giving the United States the opportunity to dispel any

concern about this multi-jurisdictional issue. Never mind that the entire colloquy between

the Court and both counsel for the United States (Ms. Carlton and Mr. Newman)5 was

nothing short of a fraud on the Court - an outright misrepresentation done so with a

purpose to dissuade the Court from ensuring that these defendants receive a fair trial. In

other words, an obstruction of justice.

       (11)   This mendacious and deceitful conduct by Ms. Carlton and Mr. Newman are

nothing short of a direct attack on the rule of law. There is simply nothing the Court can

do, other than a dismissal, to assure the EIGHT (8) defendants currently on trial that the

United States will conduct herself in a manner consistent with seeking justice. Ms. Carlton

and Mr. Newman, by their actions, seek nothing but convictions at all cost and have

demonstrated that they will stop at nothing - including lying to the Court - on the record and

in open court to achieve their purpose.

       (12)   The materials produced, notwithstanding the falsehoods offered to the Court

trying to prevent same, demonstrate that the First Superseding Indictment should be

dismissed. A claim of prosecutorial misconduct has three components:

       “The evidence at issue must be favorable to the accused, either because it
       is exculpatory, or because it is impeaching; that evidence must have been
       suppressed by the State, either willfully or inadvertently; and prejudice must
       have ensued.”6


       5
                The undersigned counsel points out that AUSA Ron Huber, Esq. did not
participate in any way in the false declarations to the Court.
       6
                United States v. Les Christopher Burns, 6:13-cr-00022, July 14, 2016 at page 5
citing Strickler v. Greene, 527 U.S. 263, 281-282 (1999).
In the instant case, some of the materials produced at this late hour will definitely be

favorable to the accused. For example, the multi-jurisdictional grand jury testimony of

Courtney Demond Davis of December 16, 2016, reveals the possibility that the murder of

Christopher Motley was done at the hands of “Boosie the Bull”:




The late disclosure of this exculpatory evidence causes the defendant to suffer prejudice

because he no longer has the ability (because of time constraints) to properly investigate

this exculpatory claim. Another example is the December 12, 2016, multi-jurisdictional

grand jury transcript of Laquonte Adams. Upon review of same, and of note, is the

complete lack of meaningful information regarding alleged gang structure and/or various

alleged gang-related shootings in Danville at that time. Moreover, Laquonte Adams claims

in his state grand jury proceeding that the violence in Danville was more about high school

beefs and groups he identified as the 600s, 700s, and 800s. There is no mention of the

Rollin 60s Crips. That information does not appear until his interview with the Danville

Police Department on November 13, 2018. Thus, the juxtaposition of the state grand jury

transcript with his later statements to police is, in and of itself, exculpatory. Its late
disclosure, following the seating and swearing of the jury in this case, is prejudicial

because defense counsel simply do not have the time to fully investigate the

inconsistencies between his state grand jury transcript and later interviews with police.

       (13)     Clearly, this recently disclosed evidence is favorable to the accused. “[ T]he

Supreme Court has held that evidence which would be “advantageous” to the defendant

qualifies under Brady.7          There can be little question that these transcripts are

advantageous and thus fall within Brady’s orbit as they clearly provide materials by which

the credibility of the government’s cooperating witnesses may be impeached.

       (14)     “The second component of a Brady violation requires that the prosecution

suppress the favorable evidence.”8 In further elaboration on this prong, the Ninth Circuit

noted that:

            “Evidence is suppress where it is known to the State and not disclosed
            to the defendant. The state’s duty to disclose is affirmative; it applies
            even though there has been no request by the accused . . . Once the
            prosecutor acquires favorable information, even if she inadvertently
            fails to communicate it to the defendant, evidence has been
            suppressed.”9

It is without question that the United States suppressed the evidence surrounding the multi-

jurisdictional and special grand jury transcripts.10 Ms. Carlton certainly knew of the


       7
                Id. at page 7.
       8
                Id. at page 8 citing Strickler, 527 U.S. at 281-82.
       9
                Id at page 8 citing Comstock v. Humphries, 786 F.3d 701, 709 (9th Cir. 2015).
       10
                ECF 946-1 (Affidavit of Michael Newman) reveals that his office empaneled two
special grand juries separate and apart from the multi-jurisdictional grand jury about which the
Court was told on October 16, 2019. Thus, Mr. Newman, by his silence during the Court’s
colloquy with Ms. Carlton about what transcripts may or may not have existed from the multi-
jurisdictional state grand jury, lied to the Court by omission. He knew full well that he had
conducted the examination of several witnesses before the special grand juries about the very
subject of the Court’s inquiry.
existence of “state” grand jury testimony when she pointed out an inconsistency during her

federal grand jury examination of Lashanda Washington-Anthony.

              Ms. Carlton: “Ok and in the Grand Jury, in the state grand jury, you said a
              couple of things differently there than you’ve said here at the federal Grand
              Jury.”11

Her knowledge of these materials and the failure to disclose them is a per se suppression

of evidence by the United States. In a sworn affidavit12, Michael J. Newman, Esq., the duly

elected Commonwealth’s Attorney for the City of Danville and a full-fledged member of the

prosecution team in the instant case, declared the following:




It is a rare occurrence when a member of the prosecution team prepares a sworn

statement acknowledging his suppression of evidence in a criminal case. In this case, that

rare event has occurred.

         (15)     Finally, the third prong of a Brady violation involves a showing of prejudice

to the defendant as a result of the government’s suppression of favorable evidence.13 As

Judge Moon noted: “[s]ufficient prejudice exists, for Brady purposes, if the suppressed

evidence was “material.”14 As was noted above, these transcripts provide information (or


         11
                  Lashanda Washington-Anthony Federal Grand Jury Testimony p. 89 [USAO
16270]
         12
                  ECF 946-1 at page 4.
         13
                  Strickler, 572 U.S. at 281-282.
         14
              United States v. Les Christopher Burns, 6:13-cr-00022 at page 9 citing Comstock
v. Humphries, 786 F.3d 701, 7010.
in some cases the absence of information) which will need to be fully investigated in order

for the undersigned defense counsel to fulfill his 6th Amendment duty to Your Defendant.

That investigation would take a minimum of two weeks (or more) to fully develop and made

useful for trial. The jury in the instant case was sworn on October 15, 2016, (an important

date for purposes of the attachment of jeopardy) and opening statements were given on

October 16, 2016. It is an impossibility for defense counsel to continue normal trial

preparation and be expected to properly review the several transcripts - not all of which

have even been received as of this writing - let alone incorporate their content in a

meaningful into a coherent trial strategy. The chaos and tumult caused by this suppression

of evidence is entirely of the government’s making and, therefore, would not constitute the

requisite manifest necessity permitting retrial upon the declaration of a mistrial. Your

defendant, emphatically, DOES NOT move for a mistrial. The only recourse at this point

is a dismissal of the First Superseding Indictment with prejudice.

       (16)   Another issue of concern is the fact the Mr. Newman, in his sworn affidavit

notifies the Court of the following:




The clear import of Mr. Newman’s actions is that the Court and the defendants do not have

a clear picture of who actually appeared before the multi-jurisdictional grand jury. Per Mr.
Newman’s sworn affidavit, the same is true for the two special grand juries we now know

were empaneled at Mr. Newman’s behest:




       The government has a duty to preserve material evidence, i.e., evidence whose

exculpatory value was apparent before it was destroyed and that is of such a nature that

the defendant cannot obtain comparable evidence by other reasonably available means.15

The Supreme Court has held that “unless a criminal defendant can show bad faith on the

part of the police, failure to preserve potentially useful evidence does not constitute a

denial of due process.”16

       In 2009, the Fourth Circuit applied this standard to find that a defendant had not met

his burden under Tombetta, saying, "Under the Due Process Clause of the Fourteenth

Amendment, the Supreme Court has developed '"what might loosely be called the area of

constitutionally guaranteed access to evidence. The Court has specified that, to the extent

the Constitution imposes a duty upon the government to preserve evidence, that duty must

be limited to evidence that might be expected to play a significant role in the suspect's

defense—i.e., evidence that is constitutionally material. To satisfy this standard, evidence

must: (1) possess an exculpatory value that was apparent [to the police] before the

evidence was destroyed, and (2) be of such a nature that the defendant would be unable

to obtain comparable evidence by other reasonably available means.. The mere possibility

that lost or destroyed evidence could have been exculpatory is not sufficient to satisfy


       15
              See California v. Trombetta, 467 U.S. 479, 489 (1984).
       16
              Arizona v. Youngblood, 488 U.S. 51, 57 (1988).
       Trombetta's requirement that the exculpatory value be ‘apparent’ to the police before

its loss or destruction, which is required to establish that the police acted in bad f aith.”17

A year earlier the Court reached in the same conclusion in United States v. Matthews on

the grounds that "'the exculpatory value of the evidence [was] indeterminate and all that

can be confirmed is that the evidence was “potentially useful” for the defense, then a

defendant must show that the government acted in bad faith in destroying the evidence'”18

Thus, "mere negligence on the government's part in failing to preserve such evidence

isinadequate for a showing of bad faith."19 Here, the “bad faith” is demonstrated by the

repeated falsehoods told to the Court regarding this evidence. Additionally, there can be

no doubt that there is no other available method by which Your Defendant can obtain this

evidence.

       Without an accurate accounting of who appeared before any of the state grand

juries, let alone not having the transcripts of the said potential “mystery” witnesses, the

Court cannot possible know the breadth and depth of the prejudice the defendant’s may

be suffering. How can Your Defendant possibly make a showing of prejudice when the

suppressed evidence cannot be properly identified by the very party who suppressed it in

the first place?

       (17)   On October 17, 2019, from the bench, the Court stated the following :




       17
               United States v. Vaughn, 453 F.App’x 424, 425 (4th Cir. 2011) (internal quotation
marks and citations omitted).
       18
               373 F. App’x 386, 390 (4th Cir. 2010)(quoting United States v. Bohl, 25 F.3d 904,
910) (10th Cir. 1994)( citing Youngblood, 488 U.S. at 58).
       19
               Id.
This observation from the Court was in response to the defendants’ arguments in support of their

respective motions to dismiss the First Superseding Indictment on grounds of misconduct by the

United States in her failure to disclose the various state grand jury transcripts. The following

rhetorical question is posed to the Court: If this particular brand of prosecutorial misconduct does

not shock the conscience - then what does? The prevarications, mincing of words, mendacity, and

outright lies from the mouths of Ms. Carlton and Mr. Newman are nothing short of a direct attack

on the rule of law.

       The false statements made by Ms. Carlton and Mr. Newman before the Court could well

violate 18 U.S.C. §1001 which states that: whoever, in any matter within the jurisdiction of . . . the

judicial branch . . .makes any materially false . . . statement or representation . . . shall be fined

under this title, [and] imprisoned not more than 5 years.

In a perverse irony, Ashley Ross stands indicted for NINE (9) counts of perjury in violation

of 18 U.S.C. § 1623. Clearly, the sovereign has a double standard when it comes to false

declarations. How can this trial continue when the basic credibility of the representatives

of the United States has been compromised to a degree that is nothing short of a shock
to the conscience? I would respectfully suggest to the Court to consider the thoughts of

Mr. Justice Sutherland from United States v. Berger 20:

            The United States Attorney is the representative not of an ordinary party to a
            controversy, but of a sovereignty whose obligation to govern impartially is as
            compelling as its obligation to govern at all; and whose interest, therefore, in a criminal
            prosecution is not that it shall win a case, but that justice shall be done. As such, he
            is in a peculiar and very definite sense the servant of the law, the twofold aim of which
            is that guilt shall not escape or innocence suffer. He may prosecute with earnestness
            and vigor-indeed, he should do so. But, while he may strike hard blows, he is not at
            liberty to strike foul ones. It is as much his duty to refrain from improper methods
            calculated to produce a wrongful conviction as it is to use every legitimate means to
                                      21
            bring about a just one.



In the Berger case, the Supreme Court of the United States reversed the defendant’s

conviction because the process itself had become tainted with the foul stench of

prosecutorial misconduct. In other words, the rule of law is so paramount to our very

existence as a civilized society that we prefer the guilty to be set free rather than succumb

to unethical and less than truthful tactics of prosecutions found in banana republics and

totalitarian regimes.

       In our adversarial system of criminal justice, it is the prosecutor who is supposed to

be the champion of the citizens to vindicate the rule of law against criminals who break that

law. Unlike a baseball game where stealing signs from the opposing pitcher while perched

on second base may result in losing a mere game, cheating by the prosecution in the

arena of federal criminal law may cost a defendant his liberty - in the instant case a

mandatory life sentence. There can be no doubt that when first confronted about the

existence of the state grand jury transcripts Ms. Carlton and Mr. Newman went out of their

way to assure the court that there were only two transcripts available and known to them

which were related in some way to the instant prosecution. What could possibly be more


       20
                 295 U.S. 78 (1935)
       21
                 Id. at page 88.
shocking to the conscience, in the context of a federal criminal trial, than the direct

falsehoods delivered by Ms. Carlton and Mr. Newman to the Court in an attempt to hide

evidence from the defendants in this case?

       The Court, respectfully, cannot and must not permit this prosecutorial misconduct

to go unpunished. It is not just that the defendants were almost deprived of impeachment

evidence in this case, but that the modality of the suppression was the outright deception

and parsing words by Ms. Carlton and Mr. Newman. If the Court does not strike a hard

blow at these “foul blows” then justice, in this case, will never be achieved. The perception

in the public’s mind that prosecutors can get away with attempting to suppress evidence

and achieve such a nefarious goal by lying to an Article III judge in open court is nothing

short of a shock to the conscience.

       The great English case of Ronnie Winslow, the fourteen-year-old cadet at the Royal

Naval College who was wrongfully accused of pilfering a five-shilling postal order, serves

as an always relevant reminder of the primary purpose and focus of the criminal justice

system: Let Right Be Done! Let Right Be Done! Dismiss the First Superseding Indictment

and send the message that we as a nation, bound by the rule of law, will not permit our

great adversarial system of justice to be undermined by prosecutors who seek to win at any

cost with little or no regard for the truth.

       WHEREFORE, Your Defendant, Dashaun Lamar Trent, by counsel, respectfully

moves this Court for entry of an ORDER dismissing the First Superseding Indictment.

                                               Respectfully submitted,

                                               DASHAUN LAMAR TRENT

                                               By /s/   Chris K. Kowalczuk
Chris K. Kowalczuk, Esquire
P. O. Box 11971
Roanoke, VA 24022
       Counsel for the Defendant

Patrick J. Kenney, Esquire
P.O. Box 599
Roanoke, VA 24004
       Counsel for the Defendant




                               CERTIFICATE OF SERVICE

       I, Chris K. Kowalczuk, Esquire, hereby certify that on this 20th day of October, 2019,

I electronically e-mailed the foregoing directly with the Court with copies to all counsel of

record, including counsel for the United States.

                                   /s/    Chris K. Kowalczuk
